EXHIBIT 10.18

COMMUNITY CAPITAL CORPORATION

1997 STOCK INCENTIVE PLAN

1. PURPOSES


1.1. The purposes of the Community Capital Corporation 1997 Stock Incentive Plan
are to (i) provide an incentive and reward to directors and employees of the
Company and any Parent or Subsidiary, and consultants and advisors to the
Company and any Parent or Subsidiary, who are and have been in a position to
contribute materially to improving the Company’s profits, (ii) aid in the growth
of the Company, and (iii) encourage ownership of Shares by directors and
employees of the Company and any Parent or Subsidiary.

2. DEFINITIONS


2.1. For purposes of this Plan the following terms shall have the definition
which is attributed to them below, unless another definition is clearly
indicated by a particular usage and context.

          (a) “Agreement” means the written document issued by the Committee to
a Participant whereby an Award is made to that Participant.

          (b) “Award” means the issuance pursuant to this Plan of an Option, an
SAR or Restricted Stock.

          (c) “Awarded Shares” means Shares subject to outstanding Awards.

          (d) “Board” means the Company’s Board of Directors.

          (e) “Cause” means theft or destruction of property of the Company, a
Parent or Subsidiary, disregard of Company rules or policies, or conduct
evidencing willful or wanton disregard of the interest of the Company. Such
determination shall be made by the Committee based on information presented by
the Company and the Participant and shall be final and binding on all parties to
the Agreement.

          (f) “Code” means the Internal Revenue Code of 1986, as amended.

          (g) “Committee” means the Board, or if appointed by the Board pursuant
to Section 3.1, the Stock Incentive Plan Committee(s).

          (h) “Company” means Community Capital Corporation, a corporation
incorporated under the laws of the state of South Carolina, and any successor
thereto.

          (i) “Consultant” means any person or entity that provides services to
the Company, any Parent or Subsidiary as a consultant or advisor.

          (j) “Director” means any individual appointed or elected to the Board
or to the Board of Directors of any Parent or Subsidiary.

          (k) “Effective Date of Grant” means the effective date on which the
Committee makes an Award.

          (l) “Employee” means any individual who performs services as a common
law employee for the Company, a Parent or Subsidiary, and is included on the
regular payroll of the Company, a Parent or Subsidiary.

          (m) “Fair Market Value” means the value established by the Committee
based upon such factors as the Committee in its sole discretion shall decide
including, but not limited to, a valuation prepared by an independent third
party appraiser selected or approved by the Committee. If at any time the Shares
are traded on an established trading system, it means the last sale price
reported on any stock exchange or over-the counter trading system on which
Shares are trading on a specified date or, if not so trading, the average of the
closing bid and asked prices for a Share on a specified date. If no sale has
been made on the specified


E-3

--------------------------------------------------------------------------------


date, then prices on the last preceding day on which any such sale shall have
been made shall be used in determining fair market value under either method
prescribed in the previous sentence.

          (n) “Incentive Stock Option” means any option granted under this Plan
which meets the requirements of Code ss.422A and any regulations or rulings
promulgated thereunder and is designated by the Committee as an Incentive Stock
Option.

          (o) “Nonqualified Stock Option” means any Option granted under this
Plan which is not an Incentive Stock Option.

          (p) “Option” means the right to purchase from the Company a stated
number of Shares at a specified price.

          (q) “Option Price” means the purchase price per Share subject to an
Option and shall be fixed by the Committee.

          (r) “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the Award, each of the corporations (other than the Company) owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain within the meaning of
Code ss.425(e) and any regulations or rulings promulgated thereunder.

          (s) “Participant” means a Director, an Employee or a Consultant who
has received an Award under this Plan.

          (t) “Permanent and Total Disability” shall have the same meaning as
given to that term by Code ss 22(e)(3) and any regulations or rulings
promulgated thereunder.

          (u) “Plan” means this Community Capital Corporation 1997 Stock
Incentive Plan, as evidenced herein and as amended from time to time.

          (v) “Restricted Stock” means Shares issued to the Participant pursuant
to Section 9 hereof which are subject to the restrictions of this Plan and the
Agreement.

          (w) “Restriction Period” means a period commencing on the Effective
Date of Grant and ending on such date or upon the achievement of such
performance or other criteria as the Committee shall determine. The Restriction
Period may, in the sole discretion of the Committee, be structured to provide
for a release of restrictions in installments.

          (x) “SAR” means stock appreciation rights issued to a Participant
pursuant to Section 8 hereof.

          (y) “SAR Price” means the base value established by the Committee for
an SAR on the Effective Date of Grant used in determining the amount of benefit,
if any, paid to a Participant.

          (z) “Share” means one share of the common stock of the Company.

          (aa) “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if, at the time of the granting of the
Award, each of the corporations (other than the last corporation) in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain,
within the meaning of Code ss. 425(f) and any regulations or rulings promulgated
thereunder.

          (bb) “1933 Act” means the Securities Act of 1933, as amended.

          (cc) “1934 Act” means the Securities Exchange Act of 1934, as amended.

3. ADMINISTRATION


3.1. This Plan shall be administered by the Board, or at the Board’s election,
by an existing or newly established Committee whose members are appointed by the
Board, or by more than one such Committee if desired and deemed necessary by the
Board in order to provide separate Committee authority for the


E-4

--------------------------------------------------------------------------------


granting of Awards to separate categories of eligible Participants. Any such
Committee shall consist of not less than two members. The Board may from time to
time remove members from or add members to the Committee. Vacancies on the
Committee, howsoever caused, shall be filled by the Board.

3.2. The action of a majority of the Committee at which a quorum is present, or
an action approved in writing by a majority of the Committee, shall be the valid
action of the Committee.

3.3. The Committee shall from time to time at its discretion designate the
Directors, Employees and Consultants who shall be Participants, determine all
the terms and conditions as set forth in Section 6.1 or otherwise, including the
type of Award to be made to each, the exercise period, expiration date and other
applicable time periods for each Award, the number of Shares subject to each
Award, with respect to each Option whether it is an Incentive Stock Option or
Nonqualified Stock Option and, if applicable, the Option Price or SAR Price and
the general terms of the Award.

3.4. The interpretation and construction by the Committee of any provisions of
this Plan or of any Option granted under it and all actions of the Committee
shall be final and binding on all parties hereto. No member of the Board or the
Committee shall be liable for any action or determination made in good faith
with respect to this Plan or any Award granted under it.

4. ELIGIBILITY


4.1. Each Participant shall be a Director, an Employee or a Consultant as
selected by the Committee in its sole discretion from time to time.

4.2. A Participant may hold more than one Award, but only on the terms and
subject to the restrictions set forth in this Plan.

5. SHARES SUBJECT TO AWARD


5.1. The securities subject to the Awards shall be Two Million (2,000,000)
Shares. Such number shall be adjusted as appropriate in order to give effect to
changes made in the number of outstanding Shares as a result of a merger,
consolidation, recapitalization, reclassification, combination, stock dividend,
stock split, or other relevant change.

5.2. In the event that any outstanding Award under this Plan expires or is
terminated for any reason, the Awarded Shares subject to that Award may again be
the subject of an Award under this Plan.

6. TERMS AND CONDITIONS


6.1. Awards granted pursuant to this Plan shall be authorized by the Committee
under terms and conditions approved by the Committee and shall be evidenced by
Agreements in such form as the Committee shall from time to time approve, which
Agreements shall contain or shall be subject to the following terms and
conditions, whether or not such terms and conditions are specifically included
therein:

          (a) Number of Shares. Each Award shall state the number of Shares to
which it pertains.

          (b) Date. Each Award shall state the Effective Date of Grant.

          (c) Price. With respect to each Award or portion thereof, which
requires payment of an Option Price, it shall state the Option Price. With
respect to an SAR, it shall state the SAR Price.

          (d) Method and Time of Payment. With respect to an Award, or portion
thereof, which requires payment of an Option Price, the Option Price shall be
payable on the exercise of the Award and shall be paid in (i) cash, (ii) Shares,
including Shares acquired pursuant to this Plan, or (iii) part in


E-5

--------------------------------------------------------------------------------


cash and part in Shares. Shares transferred in payment of the Option Price shall
be valued as of date of transfer based on their Fair Market Value.

          (e) Transfer of Option or Stock. No Award, Option, SAR, or Restricted
Stock (prior to the expiration of the Restriction Period) shall be transferable
by the Participant, except by will or the laws of descent and distribution upon
the Participant’s death and subject to any other limitations of this Plan. In
addition to any other restriction hereunder or otherwise provided in the
Agreement with the Participant, no Shares acquired pursuant to an Award of any
type may be sold, transferred or otherwise disposed of prior to the end of the
six month period which begins on the Effective Date of Grant of such Award.

          (f) Recapitalization. The Committee shall make appropriate adjustments
in the number of Awarded Shares or in the Option Price or SAR Price in order to
give effect to changes made in the number of outstanding Shares as a result of a
merger, consolidation, recapitalization, reclassification, combination, stock
dividend, stock split, or other relevant change.

          (g) Investment Purpose. (i) The Company shall not be obligated to sell
or issue any Shares pursuant to any Award unless such Shares are at that time
effectively registered or exempt from registration under the 1933 Act. The
determination of whether a Share is exempt from registration shall be made by
the Company’s legal counsel and its determination shall be conclusive and
binding on all parties to the Agreement. (ii) Notwithstanding anything in this
Plan to the contrary, each Award under this Plan shall be granted on the
condition that the purchases of Shares thereunder shall be for investment
purposes and not with a view for resale or distribution except that in the event
the Shares subject to such Award are registered under the 1933 Act, or in the
event of a resale of such Shares without such registration that would otherwise
be permissible, such condition shall be inoperative if in the opinion of counsel
for the Company such condition is not required under the 1933 Act or any other
applicable law, regulation, or rule of any governmental agency.

          (h) Other Provisions. Awards authorized under this Plan may contain
any other provisions or restrictions as the Committee in its sole and absolute
discretion shall deem advisable including, but not limited to: (i) Offering
Options in tandem with or reduced by other Options, SARs or other employee
benefits and reducing one Award by the exercise of another Option, SAR or
benefit; or (ii) Providing for the issuance to the Participant upon exercise of
an Option and payment of the exercise price thereof with previously owned
Shares, of an additional Award for the number of shares so delivered, having
such other terms and conditions not inconsistent with this Plan as the Committee
shall determine.

          (i) Duration of Award. Each Award shall be for a term of up to ten
years from the Effective Date of Grant as determined in the sole discretion of
the Committee. In the case of a grant of an Incentive Stock Option to a person
who owns more than 10% of the voting power of the Company’s voting stock on the
Effective Date of Grant, such Incentive Stock Option shall not be exercisable
after the expiration of five (5) years from its Effective Date of Grant.

6.2. The Company may place such legends on stock certificates representing the
Shares as the Company, in its sole discretion, deems necessary or appropriate to
reflect restrictions under this Plan, the Agreement, the Code, the securities
laws or otherwise.

6.3. Notwithstanding any provision herein to the contrary, employment shall be
at the pleasure of the Board, of its designees, of the Company, a Parent or
Subsidiary, as the case may be, at such compensation as the appropriate board or
designee shall determine. Nothing contained in this Plan or in any Award granted
pursuant to it shall confer upon any Participant any right to continue in the
employ of the Company, Parent or Subsidiary, as the case may be, or to interfere
in any way with the right of the Company, Parent or Subsidiary to terminate
employment at any time. So long as the Participant shall continue to be a
Director, an Employee or a Consultant, the Award shall not be affected by any
change of the Participant’s duties or position except to the extent the
Agreement with the Participant provides otherwise.

6.4. Any person entitled to exercise an Option or an SAR may do so in whole or
in part by delivering to the Company at its principal office, attention
Corporate Secretary, a written notice of exercise. The written notice shall
specify the number of Shares for which an Option or SAR is being exercised.


E-6

--------------------------------------------------------------------------------


          (a) With respect to an Option, the notice shall be accompanied by full
payment of the Option Price for the Shares being purchased.

          (b) During the Participant’s lifetime, an Option or SAR may be
exercised only by the Participant, or on the Participant’s behalf by the
Participant’s legal guardian.

7. INCENTIVE STOCK OPTIONS AND NONQUALIFIED STOCK OPTIONS


7.1. The Committee in its sole discretion may designate whether an Award to an
Employee is to be considered an Incentive Stock Option or a Nonqualified Stock
Option. AN AWARD TO A NON-EMPLOYEE DIRECTOR OR CONSULTANT MAY BE ONLY A
NONQUALIFIED STOCK OPTION. The Committee may grant both an Incentive Stock
Option and a Nonqualified Stock Option to the same Employee. However, where both
an Incentive Stock Option and a Nonqualified Stock Option are awarded at one
time, such Awards shall be deemed to have been awarded in separate grants, shall
be clearly identified, and in no event will the exercise of one such Award
affect the right to exercise the other such Award except to the extent the
Agreement with the Participant provides otherwise.

7.2. Any Award to an Employee designated by the Committee as an Incentive Stock
Option will be subject to the general provisions applicable to all Awards
granted under this Plan. In addition, the aggregate Fair Market Value of Shares
(determined at the Effective Date of Grant) with respect to which Incentive
Stock Options granted under all Incentive Stock Option Plans of the Company, a
Parent or Subsidiary, are exercisable by the Employee for the first time during
any calendar year shall not exceed $100,000.

7.3. The Option Price shall be established by the Committee in its sole
discretion. With respect to an Incentive Stock Option, the Option Price shall
not be less than 100% of the Fair Market Value of a Share on the Effective Date
of Grant, and in the case of a grant of an Incentive Stock Option to a person
who owns more than 10% of the voting power of the Company’s voting stock on the
Effective Date of Grant, shall not be less than 110% of the Fair Market Value of
a Share on the Effective Date of Grant. With respect to a Nonqualified Stock
Option, the Option Price shall not be less than 50% of the Fair Market Value of
a Share on the Effective Date of Grant.

7.4. Any Award to an Employee will be considered to be a Nonqualified Stock
Option to the extent that any or all of the grant or the exercise of such option
is in conflict with Section 7.2, Section 7.3 or with any requirement for
Incentive Stock Options pursuant to Code ss.422A and the regulations issued
thereunder.

7.5. An Option may be terminated as follows:

          (a) During the period of continuous employment with the Company,
Parent or Subsidiary, an Option will be terminated only if it has been fully
exercised or it has expired by its terms.

          (b) In the event of termination of a Participant’s employment with the
Company, the Option will terminate upon the earliest to occur of (i) the full
exercise of the Option (ii) the expiration of the Option by its terms, and (iii)
the date three months following the date of employment termination; provided,
however, should termination of employment (A) result from the death or Permanent
and Total Disability of the Participant, such three-month period shall be one
year or (B) be for Cause, the Option will terminate on the date of employment
termination. For purposes of this Plan, a leave of absence approved by the
Company shall not be deemed to be termination of employment except with respect
to an Incentive Stock Option as required to comply with Code ss 422A and the
regulations issued thereunder.

          (c) Subject to the terms of the Agreement with the Participant, if a
Participant shall die or becomes subject to a Permanent and Total Disability
prior to the termination of employment with the Company, Parent or Subsidiary
and prior to the termination of an Option, such Option may be exercised to the
extent that the Participant shall have been entitled to exercise it at the time
of death or disability, as the case may be, by the Participant, the estate of
the Participant or the person or persons to whom the Option may have been
transferred by will or by the laws of descent and distribution.


E-7

--------------------------------------------------------------------------------


7.6. Except as otherwise expressly provided in the Agreement with the
Participant, in no event will the continuation of the term of an Option beyond
the date of termination of employment allow the Participant, or the
beneficiaries or heirs of the Participant, to accrue additional rights under
this Plan, or to purchase more Shares through the exercise of an Option than
could have been purchased on the day that employment was terminated.

7.7 A Participant shall have no rights as a stockholder with respect to any
Shares subject to an Option until the date of the issuance of a stock
certificate to such Participant for such Shares. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such stock certificate is issued, except as provided in Section
6.1.(f).

7.8. The continuous employment of a Consultant will be deemed terminated for
purposes of this Plan upon receipt of written notice from the Company to the
effect that the Company will no longer transact business with the Consultant.

8. STOCK APPRECIATION RIGHTS


8.1. The Committee, in its sole discretion, may grant to a Participant an SAR.

8.2. The SAR Price shall be established by the Committee in its sole discretion.
The SAR Price shall not be less than 100% of Fair Market Value of a Share on the
Effective Date of Grant for a SAR issued in tandem with an Incentive Stock
Option and for other SARs, shall not be less than 50% of Fair Market Value of a
Share on the Effective Date of Grant.

8.3. Upon exercise of an SAR, the Participant shall be entitled, subject to the
terms and conditions of this Plan and the Agreement, to receive the excess for
each Share being exercised under the SAR (i) the Fair Market Value of a Share on
the date of exercise over (ii) the SAR Price for such Share.

8.4. At the sole discretion of the Committee, the payment of such excess shall
be made in (i) cash, (ii) Shares, or (iii) a combination of cash and Shares.
Shares used for this payment shall be valued at their Fair Market Value on the
date of exercise of the applicable SAR.

8.5. An Award of an SAR shall be considered an Award for purposes of the number
of Shares subject to an Award pursuant to Section 5.1, unless the Agreement
making the Award of the SAR provides that the exercise of an SAR results in the
termination of an unexercised Option for the same number of Shares.

8.6. An SAR may be terminated as follows:

          (a) During the period of continuous employment with the Company,
Parent or Subsidiary, an SAR will be terminated only if it has been fully
exercised or it has expired by its terms.

          (b) Upon termination of employment, the SAR will terminate upon the
earliest of (i) the full exercise of the SAR (ii) the expiration of the SAR by
its terms, and (iii) not more than three months following the date of employment
termination; provided, however, should termination of employment (I) result from
the death or Permanent and Total Disability of the Participant, such three month
period shall be one year or (II) be for Cause, the SAR will terminate on the
date of employment termination. For purposes of this Plan, a leave of absence
approved by the Company shall not be deemed to be termination of employment
unless otherwise provided in the Agreement or by the Company on the date of the
leave of absence.

          (c) Subject to the terms of the Agreement with the Participant if a
Participant shall die or becomes subject to a Permanent and Total Disability
prior to the termination of employment with the Company, Parent or Subsidiary
and prior to the termination of an SAR, such SAR may be exercised to the extent
that the Participant shall have been entitled to exercise it at the time of
death or disability, as the case may be, by the Participant, the estate of the
Participant or the person or persons to whom the SAR may have been transferred
by will or by the laws of descent and distribution.


E-8

--------------------------------------------------------------------------------


          (d) Except as otherwise expressly provided in the Agreement with the
Participant, in no event will the continuation of the term of an SAR beyond the
date of termination of employment allow the Employee, or his beneficiaries or
heirs, to accrue additional rights under this Plan, have additional SARs
available for exercise or to receive a higher benefit than the benefit payable
as if the SAR was exercised on the date of employment termination.

8.7. If an SAR which was considered an Award for purposes of Section 8.5 is
terminated or unexercised for any reason, the number of Shares of such SAR that
were unexercised shall be again available for Award under this Plan.

8.8. The Participant shall have no rights as a stockholder with respect to an
SAR. In addition, no adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or rights except as provided in Section 6.1.(f).

9. RESTRICTED STOCK


9.1. The Committee may award to a Participant Restricted Stock under such terms
or conditions as the Committee, in its sole discretion, shall determine and as
otherwise provided herein.

9.2. Restricted Stock shall be Shares which are subject to a Restriction Period.

9.3. Should the Participant terminate employment for any reason, all Restricted
Stock which is still subject to the Restriction Period shall be forfeited and
returned to the Company for no payment.

9.4. Upon such forfeiture, shares representing such forfeited restricted Stock
shall obtain become available for Award under the Plan.

9.5. The Committee may require under such terms and conditions as it deems
appropriate or desirable that the certificates for Restricted Stock awarded
under this Plan may be held by the Company or its designee until the Restriction
Period expires. In addition, the Committee may place upon such certificate such
legend as the Committee deems necessary or appropriate and may require as a
condition of any receipt of Restricted Stock that the Participant shall deliver
a stock power endorsed in blank relating to the Restricted Stock.

10. AMENDMENT OR DISCONTINUANCE OF PLAN


10.1. The Board may at any time amend, suspend, or discontinue this Plan;
provided, however, that without further approval of the shareholders of the
Company no amendments by the Board shall:

          (a) Change the class of Employees eligible to participate; or

          (b) Except as provided in Section 5, increase the number of Shares
which may be subject to Options granted under this Plan.

10.2. No amendment to this Plan shall alter or impair any Award granted under
this Plan without the consent of the holder of such Award.

11. INDEMNIFICATION OF COMMITTEE


In addition to such other rights of indemnification as they may have as
Directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys’
fees, actually incurred in connection with the defense of any pending,
threatened or possible action, suit or proceeding, or in connection with any
pending, threatened or possible appeal therein, to which they or any of them may
be a party by reason of any actual or alleged action taken


E-9

--------------------------------------------------------------------------------


or failure to act under or in connection with this Plan or any option granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by the Company) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Committee member is liable for gross negligence or willful misconduct in the
performance of his duties: provided that within sixty days after institution of
any such action, suit or proceeding a Committee member shall in writing offer
the Company the opportunity, at its own expense, to handle and defend the same.

12. NO OBLIGATION TO EXERCISE OPTION OR SAR


The granting of an Option or SAR shall impose no obligation upon the Participant
to exercise such Option.

13. EFFECTIVE DATE; DURATION OF PLAN


13.1. This Plan shall become effective as of January 27, 1998.

13.2. No Award may be made after the tenth anniversary of the effective date of
this Plan.

14. EFFECT OF PLAN


The making of an Award under this Plan shall not give the Participant any right
to similar grants in future years or any right to be retained in the employ of
the Company, the Parent or a Subsidiary, but a Participant shall remain subject
to discharge to the same extent as if this Plan were not in effect.

15. CHANGE IN CONTROL


15.1. Treatment of Outstanding Awards. Upon the occurrence of a Change In
Control, as defined below, unless otherwise specifically prohibited under
applicable laws, or by the rules and regulations of any governmental agencies or
national securities exchanges, or by the express provisions of any Agreement,

          (a) each Option and each SAR then outstanding hereunder that is not
otherwise exercisable shall become immediately and fully exercisable, and shall
remain exercisable throughout their entire term, notwithstanding any provision
in the Agreement relating to such Option or SAR for the exercise of such Option
or SAR in installments or otherwise pursuant to a vesting schedule, and

          (b) any Restriction Period and restrictions imposed on Restricted
Stock shall lapse.

15.2. Change in Control Defined. For purposes of this Section, a Change In
Control shall mean that any of the following events shall have occurred:

          (i) A person, partnership, joint venture, corporation or other entity,
or two or more of any of the foregoing acting as a group (or a “person” within
the meaning of Section 13(d)(3) of the 1934 Act), other than the Company, a
majority-owned subsidiary of the Company, an employee benefit plan (or related
trust) of the Company or such subsidiary, become(s) after the effective date of
this Plan the “beneficial owner” (as defined in Rule 13(d)(3) under the 1934
Act) of thirty-five percent (35%) or more of the then outstanding voting stock
of the Company;


E-10

--------------------------------------------------------------------------------


          (ii) During any period of two consecutive years, individuals who at
the beginning of such period constitute the Company’s Board of Directors
(together with any new director whose election by the Company’s Board of
Directors or whose nomination for election by the Company’s shareholders, was
approved by the vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors then in office;

          (iii) The Company’s Board of Directors determines that a tender offer
for the Company’s shares indicates a serious intention by the offeror to acquire
control of the Company; or

          (iv) The Shareholders of the Company approve (a) a plan of complete
liquidation of the Company; or (b) an agreement for the sale or disposition of
all or substantially all of the Company’s assets; or (c) a merger,
consolidation, or reorganization of the Company with or involving any other
corporation, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least sixty-five
percent (65%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after such merger,
consolidation or reorganization.

15.3. Termination, Amendment and Modifications of Change in Control Provisions.
Notwithstanding any other provision of this Plan or any Agreement, the
provisions of this Section may not be terminated, amended or modified on or
after the effective date of a Change in Control to affect adversely the
operation of any Award theretofore granted under the Plan without the prior
written consent of the Participant with respect to said Participant’s
outstanding Awards.

16. SUCCESSORS; CONSOLIDATION, MERGER AND OTHER EVENTS


16.1. All obligations of the Company under this Plan or any Agreement with
respect to any Award granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase of all or substantially all of the business and/or assets of
the Company, or a merger, consolidation or otherwise. Specifically, in case of
any capital reorganization of the Company, or of any reclassification of any
Shares (other than a change as a result of subdivision or combination), or in
case of the consolidation of the Company with or the merger of the Company with
any other corporation (other than a consolidation or merger in which (i) the
Company is the continuing corporation and (ii) the holders of the Shares
immediately prior to such merger or consolidation continue as holders of Shares
after such merger or consolidation) or of the sale of the properties and assets
of the Company as, or substantially as, an entirety to any other corporation,
each Option and each SAR then outstanding shall after such reorganization,
reclassification, consolidation, merger or sale be exercisable, upon the terms
and conditions specified herein and in the Agreement relating to such Option or
SAR, for or with respect to the number of Shares or other securities or property
to which a holder of the number of Shares relating to such Option or SAR (at the
time of such reorganization, reclassification, consolidation, merger or sale)
upon exercise of such Option or SAR would have been entitled in connection with
such reorganization, reclassification, consolidation, merger or sale; and in any
such case, if necessary, the provisions set forth in this Section with respect
to the rights and interests thereafter of the holder of the Option or SAR shall
be appropriately adjusted so as to be applicable, as nearly as may reasonably
be, to any shares of stock or other securities or property thereafter
deliverable on the exercise of the Option or SAR.


E-11

--------------------------------------------------------------------------------


INCENTIVE STOCK OPTION AGREEMENT

          This Agreement, dated as of _________,_________ (the “Effective Date
of Grant”) implements the grant to the party identified as optionee on the
signature page hereof (the “Optionee”) of an Incentive Stock Option pursuant to
and subject to the terms and conditions of the Community Capital Corporation
1997 Stock Incentive Plan (the “Plan”) and the terms and conditions set forth
below. Terms defined in the Plan shall have the same meaning herein as in the
Plan.

          The Committee desires to afford the Optionee the opportunity to
acquire Shares of the Company’s common stock so the Optionee has a proprietary
interest in the Company, and the Optionee desires the opportunity to acquire
Shares. Accordingly, the Company and the Optionee agree as follows:

1. Grant of Option and Purchase Price. The Company, pursuant to action of the
Committee, grants to the Optionee an Option to purchase _____ Shares (the
“Option Shares”) at a price of $____ per share (“Option Price”), which has been
determined to be not less than the Fair Market Value of a Share on the Effective
Date of Grant of this Option.

2. Expiration of the Option. This Option shall expire (“Expiration Date”) on the
earliest to occur of (i) ten (10) years from the date hereof; (ii) three (3)
months after the Optionee ceases to be an Employee of the Company, a Parent or a
Subsidiary (twelve (12) months if termination of employment is due to the
Optionee’s death or the Optionee having incurred a Permanent and Total
Disability); (iii) the date this Option is fully exercised; (iv) the date
mutually agreed to by the Committee and the Optionee;or (v) the date of
termination of employment, if termination of employment is for Cause.

3. Exercise of Option

3.1. Subject to any other conditions herein, this Option shall vest and become
exercisable:

[SELECT ANY ONE OF THE FOLLOWING ALTERNATIVES]


[   ] on the Effective Date of Grant;

[   ] on the _________ anniversary of the Effective Date of Grant;

[   ] in _________ (__) installments, the Optionee having the right hereunder to
purchase from the Company the following number of Shares upon exercise of the
Option, on and after the following dates, in cumulative fashion:

          (a) on and after the ______ anniversary of the Effective Date of
Grant, up to _______% (ignoring fractional shares) of the total number of Option
Shares;

          (b) on and after the _______ anniversary of the Effective Date of
Grant, up to an additional _________% (ignoring fractional shares) of the total
number of Option Shares; and

          (c) on and after the _________ anniversary of the Effective Date of
Grant, the remaining Option Shares.

[   ] in accordance with the vesting schedule set forth in Schedule A attached
hereto and incorporated herein by reference.


          The Optionee’s vested percentage of the total grant hereunder shall be
fixed as of the date the Optionee is no longer an Employee of the Company, a
Subsidiary or a Parent and shall not increase during the additional period, if
any, during which this Option may be exercised under Section 2 hereof. Vested
portions of this Option may be exercised at any time, in whole or in part,
before the Expiration Date.


E-12

--------------------------------------------------------------------------------


3.2. This Option may be exercised by mailing or delivering to the Company,
Attention: Corporate Secretary, 302-A Montague Avenue, Greenwood, South Carolina
29649, (i) a written signed notice of such exercise which specifies the
Effective Date of Grant of this Option, and the number of Shares being
purchased, and (ii) payment for such Shares by check (which clears in due
course) payable to the Company and/or by surrender of Shares previously owned by
the Optionee valued at the Fair Market Value thereof on the date received by the
Company. The Option shall be deemed exercised and the Shares purchased thereby
shall be deemed issued as of the date such payment is received by the Company.

4. Non-transferability of Option. This Option shall not be transferable by the
Optionee other than by will or the laws of descent and distribution and shall be
exercisable during the Optionee’s lifetime only by the Optionee.

5. Adjustment in Shares Subject to the Option. The Committee will make
appropriate adjustments in the number of Shares subject to this Option or the
Option Price in order to give effect to changes made in the number of
outstanding Shares as a result of a merger, consolidation, recapitalization,
reclassification, combination, stock dividend, stock split, or other relevant
change.

6. Rights as Shareholder or Employee.

6.1. This Option shall not entitle the Optionee to any rights as a shareholder
of the Company with respect to any Shares subject to this Option until it has
been exercised and any such Shares issued.

6.2. This Option does not confer upon the Optionee any right with respect to
continuation of employment by the Company or a Subsidiary, nor does it in any
way interfere with or affect Optionee’s right, the Company’s right or a
Subsidiary’s right to terminate such employment at any time.

7. Withholding. The Committee will make whatever arrangements the Company deems
necessary or appropriate to comply with all applicable withholding requirements.
The Committee and the Company shall have no obligation to deliver a certificate
evidencing the Shares purchased upon exercise of the Option unless and until
withholding arrangements satisfactory to the Company are made. The Optionee’s
failure to comply with the required withholding arrangements shall result in a
forfeiture of any benefits hereunder.

8. Entire Agreement. This Agreement, together with the provisions of the Plan
which are incorporated herein by reference, constitutes the entire Agreement
between the Optionee and the Company with respect to the Option granted
hereunder.

9. Applicable Law. The Plan and this Agreement shall be governed by the laws of
the State of South Carolina.


  COMMUNITY CAPITAL CORPORATION



  By:  

--------------------------------------------------------------------------------

  Its:  

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

Optionee




E-13

--------------------------------------------------------------------------------


NONQUALIFIED STOCK OPTION AGREEMENT

          This Agreement, dated as of _________ ,_________ (the “Effective Date
of Grant”) implements the grant to the party identified as optionee on the
signature page hereof (the “Optionee”) of a Nonqualified Stock Option subject to
the terms and conditions of the Community Capital Corporation1997 Stock
Incentive Plan (the “Plan”) and the terms and conditions set forth below. Terms
defined in the Plan shall have the same meaning herein as in the Plan.

          The Committee desires to afford the Optionee the opportunity to
acquire Shares of the Company’s common stock so the Optionee has a proprietary
interest in the Company, and the Optionee desires the opportunity to acquire
Shares. Accordingly, the Company and the Optionee agree as follows:

1. Grant of Option and Purchase Price. The Company, pursuant to action of the
Committee, grants to the Optionee an Option to purchase _________ Shares (the
“Option Shares”) at a price of $_________ per share (“Option Price”), [OPTIONAL:
WHICH HAS BEEN DETERMINED TO BE NOT LESS THAN THE FAIR MARKET VALUE OF A SHARE
ON THE EFFECTIVE DATE OF GRANT OF THIS OPTION].

2. Expiration of the Option. This Option shall expire (“Expiration Date”) on the
earlier of (i) the date ten (10) years from the date hereof; (ii) the date three
(3) months after the Optionee ceases to be a Director, an Employee or a
Consultant of the Company, a Parent or a Subsidiary (twelve (12) months if
termination of employment is due to the Optionee’s death or the Optionee having
incurred a Permanent and Total Disability); (iii) the date this Option is fully
exercised; (iv) the date mutually agreed to by the Committee and the Optionee;
or (v) the date of termination of employment, if termination of employment is
for Cause.

3. Exercise of Option

3.1. Subject to any other conditions herein, this Option shall vest and become
exercisable:

[SELECT ANY ONE OF THE FOLLOWING ALTERNATIVES]

[   ] on the Effective Date of Grant;

[   ] on the _________ anniversary of the Effective Date of Grant;

[   ] in _________ (_________) installments, the Optionee having the right
hereunder to purchase from the Company the following number of Shares upon
exercise of the Option, on and after the following dates, in cumulative fashion:

  (a) on and after the _________ anniversary of the Effective Date of Grant, up
to _________% (ignoring fractional shares) of the total number of Option Shares;


  (b) on and after the _________ anniversary of the Effective Date of Grant, up
to an additional _________% (ignoring fractional shares) of the total number of
Option Shares; and


  (c) on and after the _________ anniversary of the Effective Date of Grant, the
remaining Option Shares.


[   ] in accordance with the vesting schedule set forth in Schedule A attached
hereto and incorporated herein by reference.

          The Optionee’s vested percentage of the total grant hereunder shall be
fixed as of the date the Optionee is no longer a Director, an Employee or a
Consultant of the Company, a Subsidiary or a Parent and shall not increase
during the additional period, if any, during which this Option may be exercised
under Section 2 hereof. Vested portions of this Option may be exercised at any
time, in whole or in part, before the Expiration Date.

3.2. This Option may be exercised by mailing or delivering to the Company,
Attention: Corporate Secretary, 302-A Montague Avenue, Greenwood, South Carolina
29649, (i) a written signed notice of such exercise which specifies the
Effective Date of Grant of this Option, and the number of Shares being
purchased, and (ii) payment for such Shares by check (which clears in due
course) payable to the Company


E-14

--------------------------------------------------------------------------------


and/or by surrender of Shares previously owned by the Optionee valued at the
Fair Market Value thereof on the date received by the Company. The Option shall
be deemed exercised and the Shares purchased thereby shall be deemed issued as
of the date such payment is received by the Company.

4. Non-transferability of Option. This Option shall not be transferable by the
Optionee other than by will or the laws of descent and distribution and shall be
exercisable during the Optionee’s lifetime only by the Optionee.

5. Adjustment in Shares Subject to the Option. The Committee will make
appropriate adjustments in the number of Shares subject to this Option or the
Option Price in order to give effect to changes made in the number of
outstanding Shares as a result of a merger, consolidation, recapitalization,
reclassification, combination, stock dividend, stock split, or other relevant
change.

6. Rights as Shareholder or Employee.

6.1. This Option shall not entitle the Optionee to any rights as a shareholder
of the Company with respect to any Shares subject to this Option until it has
been exercised and any such Shares issued.

6.2. This Option does not confer upon the Optionee any right with respect to
continuation of employment by the Company or a Subsidiary, nor does it in any
way interfere with or affect Optionee’s right, the Company’s right or a
Subsidiary’s right to terminate such employment at any time.

7. Withholding. The Committee will make whatever arrangements the Company deems
necessary or appropriate to comply with all applicable withholding requirements.
The Committee and the Company shall have no obligation to deliver a certificate
evidencing the Shares purchased upon exercise of the Option unless and until
withholding arrangements satisfactory to the Company are made. The Optionee’s
failure to comply with the required withholding arrangements shall result in a
forfeiture of any benefits hereunder.

8. Entire Agreement. This Agreement, together with the provisions of the Plan
which are incorporated herein by reference, constitutes the entire Agreement
between the Optionee and the Company with respect to the Option granted
hereunder.

9. Applicable Law. The Plan and this Agreement shall be governed by the laws of
the State of South Carolina.


  COMMUNITY CAPITAL CORPORATION



  By:  

--------------------------------------------------------------------------------

  Its:  

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

Optionee



E-15